Title: To George Washington from Thomas Smith, 9 February 1785
From: Smith, Thomas
To: Washington, George


      
      Sir
      Carlisle [Pa.] Feby 9th 1785
      
   Agreeably to the orders which I had the honour of receiving from you at the Court of Fayette County, I beg leave to inform you, that before I left the Court at Washington County, I prepared Ejectments against each of the People in Possession of your Land; I delivered those Ejectments to the Sheriff who served them all with a degree of regularity not very usual in that Country; as soon as the Returns were made, I consolidated the whole, except that of James Scott, the Brother to the Prothonotary, having some reason to believe that it was in part, owing to his perswasions that most of the rest did not give up their claims; and finding, after the strictest enquiry which I could make, that the claims of the others are equally strong, or rather equally weak, and that if the claim of any of them be good, it is that of Mr Scott.
   Having your orders to remove them without loss of Time into the Supreme Court, I took up Writs for that purpose with me to the last Court, and gave Mr Scott, the Prothonotary, the most pointed orders to Certify the Records, and to transmit them as soon as possible to Philadelphia, if a safe conveyance
   
   could be had; otherwise to send them to me at Carlisle & I would forward them, as I wish to have them entered in the Supreme Court before the next Term, which begins on the tenth Day of April, in order that they may be ready for Trial, as soon as it may be thought most proper. Mr Scott assured me he would send them down by the first Conveyance—I have not yet received them, nor have I heard of any Person from Washington County going down to Philadelphia, but I take it for granted Mr Scott will not affect any delay.
   When you have a convenient opportunity of sending to Baltimore, or rather to Philadelphia, please to send the Title Bond, duly proved according to the Laws of Virginia so that it can be given in Evidence. The Entry of the Warrant by the Surveyor of the County, authenticated in like manner, will be necessary on the Trial: I am intirely unacquainted with the manner in which Titles to Lands are acquired by Improvement or Occupancy, by the Laws & Customs of Virginia, I suppose, it must be under certain conditions & restrictions—I presume Mr Washington, who was up with you, can give me full information on this head, & can point out the Laws, if any; does the occupier forfeit his right of Pre-emption if he does not apply for an office-right, in a given Time? If so when? by what Law? or is it by the regulations established in the Land office? A Certified Copy of such regulations, if any. I entertain a high opinion of that young gentlemans knowledge of the Law, from the information of a Gentleman in whose Judgment I can confide, and would be much obliged to him if he would write to me on this subject—It is no doubt familiar to Mr Washington, and I wish to avoid the necessity of taking up a moment of your Time in making the investigation.
   I have seen Mr Wilson since I had the honour of being employed by you, & mentioning that you had expressed a willingness that another Gentleman should be employed & had mentioned his Name: he assured me that he would go up, if you desired him; this declaration gave me great pleasure, as I don’t know a Gentleman whom I would as soon have for a Colleague on this occasion—I was afraid that he could not attend the Trial, & I take it for granted, that he would not be willing to undertake the journey, for any other Person in the world. It was this which put it out of my power of being so explicit about
   
   a Colleague, as it was my wish to have been, not knowing which of the Gentlemen, who attend the Western Courts, to make choice of. But after the most deliberate consideration, I am of opinion it is a matter of too much importance for me to carry on without assistance, especially as I would have the strong & fomented prejudices of Party to contend with, and I have some reason to believe that a good deal of art & management were used, before the People were prevailed with to stand the Ejectments. If you should think proper to write to Mr Wilson  & should any accident prevent him from attending the Trial, I am perswaded that I could prevail on Mr Yeates of Lancaster to attend. Mr Yeates is a Gentleman of the first eminence as a Lawyer. Either Mr Wilson or Mr Hilligas will transmit your orders to me carefully. I have the Honour to be, with that profound respect and veneration which fill the breast of every Citizen of America, your most obedient & very humble Servant
   
   Thomas Smith
   
   